NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,402,246; 9,515,762; 9,787,421; 10,313,072; and 10,505,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 13, McCoy (US 2007/0165588) is considered the most relevant art, wherein McCoy teaches generating a first signal based on a first Zadoff-Chu sequence and generating a second signal based on a second Zadoff-Chu sequence [McCoy ¶ 0021-0022: The pilot sequence 108 comprises a known data sequence having known characteristics... One sequence that has these properties is known as a Zadoff-Chu sequence (CAZAC)], wherein the first and second Zadoff-Chu sequences are defined by a formula which comprises: Ck(n)=exp[-(j2k/N)(n(n+1)/2+qn)], k in the formula is a parameter, and q in the formula is an arbitrary integer [McCoy ¶ 0022: CAZAC sequence is defined as follows: Let L be any positive integer, and let k be any number which is relatively prime with L. Then the n-th entry of the k-th Zadoff-Chu CAZAC sequence is given as follows: ck(n) = e[j2πk/L(n+n(n+1)/2)] if L is odd and ck(n) = e[j2πk/L(n+n*n)/2)] if L is even, where n ranges from 0 to L-1];  wherein a first value of the parameter for the first Zadoff-Chu sequence is different than a second value of the parameter for the second Zadoff-Chu sequence [it would be obvious to one of ordinary skill that different Zadoff-Chu sequences (i.e. a first and second Zadoff-Chu sequence) may be generated using different values of L in the above formula, wherein L is analogous to a parameter].
However, the limitations “wherein a value of the parameter is based on a cell identity” and “a transmitter configured to transmit the first signal in a first portion of a subframe, and transmit the second signal in a second portion of the subframe” in combination with the remaining limitations of the claim are not found in the prior art, therefore, claim 13 is allowed.  Claim 17 recites similar limitations to those of claim 13, therefore, claim 17 is allowed for similar reasons as stated above.  Claims 14-16 and 18-20 depend from an allowable base claim, therefore, claims 14-16 and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.